Citation Nr: 1143900	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  02-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by breathing problems, cold sweats and high fever, claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from August 1988 to September 1991 and from September 2002 to November 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2000 decision by the RO which denied, in part, service connection for the disability at issue on appeal.  A hearing at the RO was held in September 2002.  The Board remanded the appeal for additional development in December 2004, October 2008, and July 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

The Veteran contends that he has had chronic breathing problems, cold sweats and a high fever since serving in Southwest Asia in 1991.  At a hearing in September 2002, the Veteran testified that he was first treated for his symptoms by a private doctor (Dr. Luke) less than a year after he was released from active service in 1991.  He said that he told the doctor that he had been stationed outside of oil wells in the Persian Gulf for several days and that he has had chronic breathing problems, cold sweats every other night, and a fever ever since.  The Veteran denied that he had any symptoms during service and said that they began when he passed out at work and was brought to his private doctor by his employer shortly after he was discharged from service.  (T p.1-5).  

During the pendency of this appeal, the Veteran was examined by VA to attempt to determine the nature and etiology of his symptoms.  Specifically, to ascertain whether his symptoms were manifestations of an identifiable disease or disability or a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  However, none of the VA examiners have ever actually addressed the specific nature of the Veteran's reported symptomatology and appear to have concluded, without offering any analysis or definitive statement, that his symptoms are related to bronchial asthma.  

When first examined by VA in October 2000, the Veteran reported that he had chronic breathing problems since 1993, and said that he was told that his symptoms were due to bronchitis.  The examiner simply diagnosed bronchitis/bronchial asthma.  

On subsequent VA examinations in January 2009, with a February 2010 addendum, and August 2010, the examiners offered opinions which were based, in part, on factually inaccurate information provided by the Veteran and a misunderstanding of some of the documents in the claims file.  Specifically, the VA examiner in January 2009/February 2010, stated that, based on the Veteran's history of guarding oil wells in Iraq and documentation in his service treatment records that he suffered with bronchitic asthma during service, he could have only acquired this occupational lung disease due to exposure to air pollutants while in Iraq.  The examiner also opined that the Veteran's respiratory disorder was aggravated by service.  As the Board noted in October 2008, there was no documentation of bronchitis or any other respiratory disorder in any of the Veteran's 1988-1991 service treatment records.  Likewise, it is not possible to both incur a disability during a period of service and to have it aggravated by that period of service, since aggravation for VA purposes pre-supposes the disability's presence prior to that service.  

Because of these problems, the Board remanded the appeal for additional development in July 2010.  The Board directed the AMC to return the file to the VA examiner to address the inconsistencies and for another opinion, or if unavailable, to refer the claims file to another physician with equivalent expertise and credentials.  Apparently, the VA examiner was unavailable, and the claims file referred to a family nurse practitioner (FNP) who opined, in essence, that she could not offer an opinion without resorting to speculation.  The Board also notes that the FNP did not review any private or VA medical records and indicated, erroneously, that the Veteran's service treatment records showed that he suffered from industrial bronchitis.  

In this case, the VA medical opinions of record were based on an inaccurate medical history and failed to provide the degree of specificity necessary to render a sound decision.  Since the issue on appeal is for service connection for chronic symptoms involving breathing problems, cold sweats and fever, an examination is necessary to determine whether these symptoms are manifestations of an undiagnosed illness or a definitive disease or disability which is due to or the result of the Veteran's military service.  Given the medical complexity of this case and failure to obtain the requested medical opinions, the Board finds that the VA examinations were inadequate and that further development of the record is necessary.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The following historical information is provided for the benefit of the VA examiner, and is not intended as a substitute for a comprehensive review of the claims file.  

Initially, it should be noted that the Veteran had two distinct periods of active service, from 1988 to 1991 and from September 2002 to November 2003.  When reviewing the evidentiary record and offering any opinions concerning the date of onset of any identified disability, the examiner should be mindful of the Veteran's specific periods of active service.  

Although the Veteran reported to VA examiners that his chronic symptoms began immediately after he returned from Southwest Asia in 1991, and that he was treated by a private physician within the first year of his separation from active service in September 1991, the service records do not show any complaints, treatment or abnormalities referable to any respiratory problems, cold sweats or fever during his first period of active service.  In fact, on a Report of Medical History for reserve service enlistment in September 1993, the Veteran specifically denied any chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in his chest or any other signs or symptoms associated with breathing problems, cold sweats or fever, and no pertinent abnormalities were noted on examination at that time.  The Veteran also denied any sensitivity to chemicals, dust, light, etc., or treatment for any other illness - other than childhood illnesses, including within the previous five years.  

Similarly, on a reserve service Annual Medical Certificate, dated in December 1995, the Veteran denied any current medical problems or any treatment by medical personnel since his last periodic physical examination, and reported that the only medication he had taken since his last examination was for a cold.  

A medical report of record showed that the Veteran was first treated for respiratory problems by a private physician (Dr. McAlister) in May 1996.  The Veteran reported wheezing for the past week, difficulty taking a deep breath since the night before, a history of cold symptoms for the past three months, and said that he was concerned because he was in Desert Storm.  The assessment was broncholitis.  When seen by the same physician in November 1996, the Veteran reported difficulty breathing and said that he worked around chemicals.  The assessment was broncholitis, sinusitis.  A private treatment report by Dr. C. Luke, dated in July 1997, noted a history of breathing problems since 1995-1996, and indicated that the Veteran had been treated by Dr. McAlister in November 1996 and was diagnosed with bronchitis.  

Additional private medical records showed that the Veteran was treated for various maladies, including sinus infections and upper respiratory infections on several occasions from 1996 to July 2002, and included assessments of sinusitis, asthma and bronchitis.  

The service treatment records for the Veteran's second period of active service from September 2002 to November 2003, showed that he was treated for an upper respiratory infection on one occasion in January 2003.  At that time, the Veteran made no mention of any respiratory problems, such as, difficulty breathing or any cold sweats or fever. 

On a Post-Deployment Health Assessment in October 2003, the Veteran reported headaches and some difficulty breathing and checked the box indicating that he believed he was exposed to chemical, biological or radiological warfare agents during his deployment.  However, he specifically denied any exposure to smoke from oil fires, burning trash or feces, pesticides of any sort, ionizing radiation, industrial pollution, sand/dust, fog oils from smoke screens or motor vehicle exhaust.  

Additionally, with respect to the claim of service connection for a disability manifested by breathing problems, cold sweats and high fever, claimed as due to undiagnosed illness, it should be noted that service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2011).  

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  Id.  

In this case, a VA examination by a qualified physician is necessary to determine whether the Veteran has objective indications of a current chronic disability manifested by breathing problems, cold sweats and high fever due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the Veteran's symptoms are attributable to a known diagnosis, such as, bronchitis, sinusitis, asthma or some other respiratory disorder, than an opinion is needed to resolve the question as to whether any identified disability had its onset in service or is otherwise related to service, including by way of aggravation.  That is, if the Veteran has a diagnosed disease or disability which was initially manifested after his release from active service in 1991, and such disease or disability was not related to his first period of service, an opinion is needed as to whether the pre-existing disability underwent an increase in severity during his second period of service, and that the increase was not due to the natural progression of the disease process.  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's chronic symptoms, VA is required to attempt to obtain a clear and unambiguous medical opinion based on an accurate and reliable history.  If, after review of all the pertinent evidence of record, the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development must be undertaken to obtain a medical opinion responsive to the Board's inquiries.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified chronic disability manifested by breathing problems, cold sweats and high fever.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and notation to the effect that this record review took place should be included in the report of the examiner.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide a response to the following:  

a)  Based on review of the file, are there any objective medical indications that the Veteran has symptomatology manifested by breathing problems, cold sweats and high fever?  If so, is such symptomatology attributable to a known diagnosis?  

b)  If the manifestations of the symptomatology cannot be attributed to a diagnosed illness, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's symptoms are the result an undiagnosed illness or medically unexplained chronic multisymptom illness (such as, signs or symptoms involving the respiratory system) originating during or as a result of his period of military service, inclusive of service in Southwest Asia during Desert Shield/Storm (1990/1991)?  

c)  If the Veteran's symptoms are due to a diagnosed disorder, is it at least as likely as not that the identified disability had its onset in or is otherwise related to his service from 1988 to 1991?  

d)  If the symptoms are due to a diagnosed disorder whose onset occurred after 1991 and before 2002, did the disorder undergo an increase in the underlying pathology during the Veteran's second period of service from 2002 to 2003?  

e)  If there was an increase in the underlying pathology during the 2002-2003 period of service, was the increase due to the natural progress of the disorder?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

2.  Following completion of the foregoing, the AMC should review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

